Case 1:21-cv-20499-CMA Document 43 Entered on FLSD Docket 08/31/2021 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-20499-CIV-ALTONAGA/Torres

      MIKE DONOVAN, et al.,

            Plaintiffs,

      v.

      FERNANDO RIVADENEIRA, et al.,

            Defendants.
      __________________________________________ /

                                               ORDER

           THIS CAUSE is before the Court on Defendants, Fernando Rivadeneira, Bridget Sanchez,

  and Leonard Fernandez’s Motion to Dismiss Plaintiffs’ Amended Complaint [ECF No. 22], filed

  on June 30, 2021. Plaintiffs 1 filed a Response in Opposition [ECF No. 32], to which Defendants

  filed a Reply [ECF No. 40]. The Court has carefully considered the Amended Complaint [ECF

  No. 12], the parties’ submissions, the record, and applicable law. For the following reasons, the

  Motion is granted.

                                       I.     BACKGROUND

           This declaratory relief action arises out of events that occurred on January 28, 2021 in

  Miami-Dade County. (See generally Am. Compl.). Plaintiffs are eight individual citizens of

  Florida, Illinois, or Virginia. (See id. ¶¶ 1–8). Defendants, named in their individual and official

  capacities, are police officers and employees of Miami-Dade County. (See id. ¶¶ 9–11).

           The Protest. On January 28, 2021, Plaintiffs participated in a protest at the residence of

  Henry “Enrique” Tarrio, alleged to be the chairman of the Proud Boys, a white nationalist


  1
   Plaintiffs include Michael Donovan, Chinedu Ernesto, Wayne Schneider, Lavar Peters, Timothy Shipe,
  Dylan Jorgensen, Cortez Nathan, and Blake Ratcliff. (See Am. Compl. ¶¶ 1–8).
Case 1:21-cv-20499-CMA Document 43 Entered on FLSD Docket 08/31/2021 Page 2 of 13

                                                      CASE NO. 21-20499-CIV-ALTONAGA/Torres


  organization linked to political violence in the United States. (See id. ¶¶ 12–13). The protestors,

  including Plaintiffs, chanted while on public property outside the Tarrio residence. (See id. ¶¶ 15,

  21). Tarrio’s sister emerged from the residence and informed the protesters that she had called the

  police. (See id. ¶ 16).

         Two of the Defendants, Officers Rivadeneira and Sanchez, arrived at the scene shortly

  thereafter. (See id. ¶ 18). Upon learning that the protesters did not have a permit, Officer

  Rivadeneira told them they needed to leave or they would be arrested. (See id. ¶ 22). Plaintiffs

  state they would have continued to protest, absent the threat of arrest. (See id. ¶ 25).

         The Encounter at Wendy’s. The protesters, including Plaintiffs, left the Tarrio residence

  and drove to a nearby Wendy’s, followed by all three Defendants. (See id. ¶¶ 28–29, 40). At the

  Wendy’s, Officer Rivadeneira exited his vehicle and called for license plate checks of the

  protestors’ vehicles. (See id. ¶¶ 32, 43). Some of the protesters chose to leave the scene in an

  Uber. (See id. ¶ 35). This encounter lasted approximately 90 minutes; Defendants prevented

  certain Plaintiffs’ vehicles from leaving the scene by both blocking them in with their cars and

  circling them with their cars in the parking lot. (See id. ¶¶ 30–32, 34, 37, 41–42, 48).

         This Action. Plaintiffs’ Amended Complaint contains three claims for declaratory relief:

  a claim for violation of Plaintiffs’ First Amendment rights to free speech against Rivadeneira and

  Sanchez (“Count I”); a First Amendment retaliation claim against all Defendants (“Count II”); and

  a claim for violation of Plaintiffs’ Fourth Amendment rights to be free from unreasonable search

  and seizure against all Defendants (“Count III”). (See id. 10–12). 2 All claims are brought under

  42 U.S.C. section 1983 against Defendants in their individual and official capacities pursuant to

  28 U.S.C. sections 2201 and 2202 and Federal Rule of Civil Procedure 65. (See id. 1–2).


  2
   The Court uses the pagination generated by the electronic CM/ECF database, which appears in the headers
  of all court filings.


                                                     2
Case 1:21-cv-20499-CMA Document 43 Entered on FLSD Docket 08/31/2021 Page 3 of 13

                                                         CASE NO. 21-20499-CIV-ALTONAGA/Torres


  Defendants move to dismiss the Amended Complaint under Federal Rule of Civil Procedure

  12(b)(1), arguing the Court lacks subject matter jurisdiction; and Rule 12(b)(6), contending

  Plaintiffs fail to state claims for relief. 3 (See Mot. 6–18, 19–20).

                                       II.     LEGAL STANDARDS

           Rule 12(b)(1). Subject-matter jurisdiction must be established before a case can proceed

  on the merits. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 93–95 (1998). This is

  because “[f]ederal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. of

  Am., 511 U.S. 375, 377 (1994) (alteration added). It is presumed that a federal court lacks

  jurisdiction in a case until the plaintiff demonstrates the court has jurisdiction over the subject

  matter. See id. (citing Turner v. Bank of N. Am., 4 U.S. 8, 11 (1799); McNutt v. Gen. Motors

  Acceptance Corp. of Ind., 298 U.S. 178, 182–83 (1936)). “[B]ecause a federal court is powerless

  to act beyond its statutory grant of subject matter jurisdiction, a court must zealously insure that

  jurisdiction exists over a case[.]” Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001)

  (alterations added; citations omitted). A defendant may challenge subject-matter jurisdiction

  facially or factually. See Douglas v. United States, 814 F.3d 1268, 1274–75 (11th Cir. 2016). A

  facial attack requires the court to examine the complaint, taking its allegations as true, to determine

  whether the plaintiff has sufficiently alleged a jurisdictional basis. See id. at 1274.

          To establish subject-matter jurisdiction, a plaintiff must allege he has standing, which

  consists of three elements: “(i) that he suffered an injury in fact that is concrete, particularized, and

  actual or imminent; (ii) that the injury was likely caused by the defendant; and (iii) that the injury

  would likely be redressed by judicial relief.” TransUnion LLC v. Ramirez, 141 S. Ct. 2190, 2203


  3
   Defendants also raise insufficiency of service of process, under Rules 12(b)(4) and 12(b)(5), for the official
  capacity claims. (See Mot. 18–19). Because the Court finds that Plaintiffs fail to state official capacity
  claims under Rule 12(b)(6), the Court does not consider Defendants’ arguments regarding service of
  process.


                                                        3
Case 1:21-cv-20499-CMA Document 43 Entered on FLSD Docket 08/31/2021 Page 4 of 13

                                                     CASE NO. 21-20499-CIV-ALTONAGA/Torres


  (2021) (citation omitted). “A dismissal for lack of subject matter jurisdiction is not a judgment on

  the merits and is entered without prejudice.” Stalley ex rel. U.S. v. Orlando Reg’l Healthcare Sys.,

  Inc., 524 F.3d 1229, 1232 (11th Cir. 2008) (citing Crotwell v. Hockman-Lewis Ltd., 734 F.2d 767,

  769 (11th Cir. 1984)).

         Rule 12(b)(6). “To survive a motion to dismiss [under Federal Rule of Civil Procedure

  12(b)(6)], a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

  relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (alteration added;

  quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although this pleading standard

  “does not require ‘detailed factual allegations,’ . . . it demands more than an unadorned, the-

  defendant-unlawfully-harmed-me accusation.” Id. (alteration added; quoting Twombly, 550 U.S.

  at 555). Pleadings must contain “more than labels and conclusions, and a formulaic recitation of

  the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citation omitted).

  “[O]nly a complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal,

  556 U.S. at 679 (alteration added; citing Twombly, 550 U.S. at 556).

         To meet this “plausibility standard,” a plaintiff must “plead[] factual content that allows

  the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

  Id. at 678 (alteration added; citing Twombly, 550 U.S. at 556). “The mere possibility the defendant

  acted unlawfully is insufficient to survive a motion to dismiss.” Sinaltrainal v. Coca-Cola Co.,

  578 F.3d 1252, 1261 (11th Cir. 2009) (citation omitted), abrogated on other grounds by Mohamad

  v. Palestinian Auth., 566 U.S. 449 (2012). When considering a motion to dismiss, a court must

  construe the complaint in the light most favorable to the plaintiff and take the factual allegations

  as true. See Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997)

  (citing SEC v. ESM Grp., Inc., 835 F.2d 270, 272 (11th Cir. 1988)).




                                                    4
Case 1:21-cv-20499-CMA Document 43 Entered on FLSD Docket 08/31/2021 Page 5 of 13

                                                     CASE NO. 21-20499-CIV-ALTONAGA/Torres


                                         III.    DISCUSSION

  A.     Subject-Matter Jurisdiction

         All of Plaintiffs’ claims are asserted under Federal Rule of Civil Procedure 65 and 28

  U.S.C. section 2201. Plaintiffs seek a declaration — three declarations — regarding their First

  and Fourth Amendment rights as related to the events that took place on January 28, 2021. (See

  Am. Compl. ¶¶ 52, 54–55, 57–58, 60). Initially, the Court observes that Plaintiffs’ reliance on

  Rule 65 is misplaced because that Rule addresses injunctions and restraining orders. See Fed. R.

  Civ. P. 65. As such, the Court construes Plaintiffs’ claims to be seeking relief under Rule 57,

  which states that the Federal Rules “govern the procedure for obtaining a declaratory judgment

  under 28 U.S.C. [section] 2201.” Fed. R. Civ. P. 57 (alteration added).

         Defendants move to dismiss this declaratory judgment action, arguing that Plaintiffs fail to

  establish standing and thus the Court lacks jurisdiction under Article III of the U.S. Constitution.

  (See Mot. 5–6). Subject-matter jurisdiction under the federal Declaratory Judgment Act depends

  on the existence of an “actual controversy.” Emory v. Peeler, 756 F.2d 1547, 1551–52 (11th Cir.

  1985) (quotation marks omitted); Odyssey Marine Exploration, Inc. v. Unidentified, Shipwrecked

  Vessel or Vessels, 512 F. App’x 890, 895 (11th Cir. 2013) (explaining the actual controversy

  requirement “is jurisdictional”). The actual controversy requirement, which is congruent with the

  “case or controversy” requirement of Article III of the Constitution, is evaluated “on a case-by-

  case basis.” Atlanta Gas Light Co. v. Aetna Cas. & Sur. Co., 68 F.3d 409, 414 (11th Cir. 1995)

  (quotation marks and citation omitted); see MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118,

  127 (2007) (“[T]he phrase ‘case of actual controversy’ in the Act refers to the type of ‘Cases’ and

  ‘Controversies’ that are justiciable under Article III.” (alteration added; citation omitted)).

         As discussed, standing requires that “[1] the plaintiff must have suffered an ‘injury in fact’

  . . . [;] [2] there must be a causal connection between the injury and the conduct complained of . .


                                                    5
Case 1:21-cv-20499-CMA Document 43 Entered on FLSD Docket 08/31/2021 Page 6 of 13

                                                      CASE NO. 21-20499-CIV-ALTONAGA/Torres


  . [;] and [3] it must be ‘likely,’ as opposed to merely ‘speculative,’ that the injury will be ‘redressed

  by a favorable decision.’” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) (alterations

  added; citations and footnote call number omitted). For a justiciable controversy to exist, there

  must be a substantial, “definite and concrete” dispute “touching the legal relations of parties having

  adverse legal interests.” MedImmune, Inc., 549 U.S. at 127 (quotation marks and citation omitted).

  The controversy cannot be “conjectural, hypothetical, or contingent; it must be real and immediate,

  and create a definite, rather than speculative threat of future injury.” Emory, 756 F.2d at 1552

  (citations omitted).

             Defendants do not argue a lack of causation here, and the Court finds the alleged injury to

  be “fairly traceable” to Defendants’ acts. Kawa Orthodontics, LLP v. Sec’y, U.S. Dep’t of the

  Treasury, 773 F.3d 243, 247 (11th Cir. 2014) (quotation marks omitted; quoting Lujan, 504 U.S.

  at 560). The Court turns to the requirements for injury and redressability below.

        1.          Injury in Fact

          Plaintiffs must allege “an injury sufficient to satisfy Article III’s standing requirements,”

  and the Court will “not speculate concerning the existence of standing, nor . . . imagine or piece

  together an injury sufficient to give [P]laintiff[s] standing when [they] ha[ve] demonstrated none.”

  Miccosukee Tribe of Indians of Fla. v. Fla. State Athletic Comm’n, 226 F.3d 1226, 1229–30 (11th

  Cir. 2000) (alterations added; citation omitted). The Court must determine “whether Plaintiffs’

  claimed future injury is imminent and concrete enough for judicial consideration.” Elend v.

  Basham, 471 F.3d 1199, 1206 (11th Cir. 2006).

          Plaintiffs allege three purported injuries. First, they allege their First Amendment rights

  were violated when Defendants asked them to disperse during the protest at the Tarrio residence.

  (See Am. Compl. ¶ 53). Second, they state Defendants retaliated against them, in violation of the

  First Amendment, during the encounter at Wendy’s “in an effort to chill” any future protests. (Id.


                                                      6
Case 1:21-cv-20499-CMA Document 43 Entered on FLSD Docket 08/31/2021 Page 7 of 13

                                                      CASE NO. 21-20499-CIV-ALTONAGA/Torres


  ¶ 56).    Third, they allege their Fourth Amendment rights were violated when Defendants

  purportedly prevented them from leaving — without probable cause of a crime — during the

  encounter at Wendy’s. (See id. ¶ 59).

           Because Plaintiffs request declaratory relief, they must demonstrate “a real and immediate

  threat of future harm.” Elend, 471 F.3d at 1207 (collecting cases). As to Counts I and II, the First

  Amendment violations, Plaintiffs allege they “would have continued” to protest that day had

  Defendants not threatened arrest and that they “intend to continue their protest of Tarrio at his last

  known address for the remainder of this week and fear that doing so will result in further

  retaliation.” (Am. Compl. ¶¶ 25, 39). Whether Plaintiffs would have continued to protest that day

  is of no consequence given that “an injury in the past does not support a finding of an Article III

  case or controversy when the only relief sought is a declaratory judgment. A declaration regarding

  a past injury is nothing more than a gratuitous comment without any force or effect.” Sully v.

  Scottsdale Ins. Co., No. 21-cv-60299, 2021 WL 1289618, at *2 (S.D. Fla. Apr. 7, 2021) (alterations

  adopted; citations and quotation marks omitted).

           Plaintiffs also cannot establish injury in fact based on their intention to continue to protest

  “this week[.]”     (Am. Compl. ¶ 39 (alteration added)).         In the Eleventh Circuit, relief for

  “prospective conduct” of this nature requires a minimum threshold of detail such as the “time,

  location, audience, and the nature of the protest activity[.]” Elend, 471 F.3d at 1202 (alteration

  added). While Plaintiffs attempt to provide additional detail in their Response by asserting they

  “intend to protest again at Tarrio’s house within one week of receiving a declaratory judgment”

  (Resp. 17), a complaint may not be amended by briefs in opposition to a motion to dismiss. See

  Huls v. Llabona, 437 F. App’x 830, 832 n. 5 (11th Cir. 2011) (holding that an argument raised for

  the first time in response to a defendant’s motion to dismiss, instead of in an amended complaint,




                                                     7
Case 1:21-cv-20499-CMA Document 43 Entered on FLSD Docket 08/31/2021 Page 8 of 13

                                                     CASE NO. 21-20499-CIV-ALTONAGA/Torres


  was not properly raised before the district court and would not be considered on appeal); Brown v.

  J.P. Turner & Co., No. 1:09-CV-2649, 2011 WL 1882522, at *5 (N.D. Ga. May 17, 2011)

  (attempting to bolster a claim with a new argument “made for first the time [sic] in response to a

  motion to dismiss, is plainly inappropriate” (citation omitted)); Walker v. City of Orlando, No.

  6:07-cv-651, 2007 WL 1839431, at *5 (M.D. Fla. June 26, 2007) (limiting “its consideration to

  the allegations of the complaint[,]” where the response “attempt[ed] to introduce new allegations

  not contained in the [c]omplaint” (alterations added; citation omitted)).

         Even assuming this amendment is appropriate and adequate to provide the level of detail

  necessary under Elend to indicate Plaintiffs’ intent to protest again, Plaintiffs still fail to

  demonstrate an “immediate threat of future harm” as required. Elend, 471 F.3d at 1207 (collecting

  cases). First, Plaintiffs do not allege they have actually protested again, nor “[o]ther than the one

  instance in” January 2021, “even given a description of Plaintiffs’ past conduct from which to infer

  that they might act in a similar manner in the future.” Id. at 1209 (alteration added; citation

  omitted). Second, Plaintiffs do not allege “with particularity that a future injury would likely occur

  in substantially the same manner as the previous injury.” Id. at 1208. Even if Plaintiffs were to

  protest again at the Tarrio residence and the police were once more called, there is no allegation

  that there would be a similar response and that Defendants would be the responding officers. Cf.

  Lacroix v. Lee Cnty., Fla., No. 2:18-cv-143, 2018 WL 3536173, at *4 (M.D. Fla. July 23, 2018),

  aff’d, 819 F. App’x 839 (11th Cir. 2020) (finding future injury unlikely where plaintiff provided

  “no detail as to why [the named officer defendant] would enforce the Trespass Policy as opposed

  to any other [] officer” (alterations added)).

         “Whether a future injury is likely to occur in part depends on whether the misconduct

  alleged is authorized by or part of a government policy.” J W ex rel. Tammy Williams v.




                                                    8
Case 1:21-cv-20499-CMA Document 43 Entered on FLSD Docket 08/31/2021 Page 9 of 13

                                                      CASE NO. 21-20499-CIV-ALTONAGA/Torres


  Birmingham Bd. of Educ., 904 F.3d 1248, 1264 (11th Cir. 2018) (citing 31 Foster Children v.

  Bush, 329 F.3d 1255, 1266 (11th Cir. 2003)). It is “significantly more likely” that an injury will

  be repeated when it is “authorized or part of a policy,” but “if future injury is based on the

  occurrence of a random or unauthorized act, then the injury is ‘too speculative’ for standing

  purposes.” Id. (quoting 31 Foster Children, 329 F.3d at 1266). Here, Plaintiffs have not alleged

  that Defendants’ conduct was authorized by any policy. Thus, it is both unclear when Plaintiffs

  intend to protest again and, in the event they do, “entirely conjectural” that Defendants would

  arrive on the scene and respond similarly. Elend, 471 F.3d at 1209.

          The same is true for Count III, the Fourth Amendment violation claim. Plaintiffs request

  a declaration “that continued seizures of their persons by blocking their vehicles in and preventing

  the Protesters from leaving any area without probable cause is a violation of their Fourth

  Amendment rights to be free from unreasonable search and seizures.” (Am. Compl. ¶ 60). 4

  Plaintiffs do not demonstrate that they are faced with any immediate threat of injury, as required

  to satisfy the injury in fact requirement of standing. “Immediacy requires that the anticipated

  injury occur within some fixed period of time in the future.” Corbett v. Transp. Sec. Admin., 930

  F.3d 1225, 1233 (11th Cir. 2019), cert. denied, 140 S. Ct. 900 (2020) (citing Fla. State Conf. of

  N.A.A.C.P. v. Browning, 522 F.3d 1153, 1161 (11th Cir. 2008)). “When a plaintiff cannot show

  that an injury is likely to occur immediately, the plaintiff does not have standing to seek

  prospective relief even if he has suffered a past injury.” Id. (quotation marks omitted; quoting 31

  Foster Children, 329 F.3d at 1265). “And even if the plaintiff shows immediacy, the injury must

  still be substantially likely to actually occur, meaning that the threatened future injury must pose



  4
    Although the Court does not determine the merits of Plaintiffs’ Fourth Amendment claim, the Court notes
  that Plaintiffs allege some of the protestors chose to leave the Wendy’s without Defendants attempting to
  prevent their departure. (See Am. Compl. ¶¶ 35–36).


                                                     9
Case 1:21-cv-20499-CMA Document 43 Entered on FLSD Docket 08/31/2021 Page 10 of 13

                                                       CASE NO. 21-20499-CIV-ALTONAGA/Torres


   a realistic danger and cannot be merely hypothetical or conjectural.” Id. (citations omitted). As

   noted, it is unclear whether Plaintiffs will protest at the Tarrio residence again; Defendants will

   respond; and, if Defendants respond, that it will be in a similar manner as before. Assuming all

   those variables occur, it is pure conjecture that Plaintiffs will again drive to Wendy’s or some other

   comparable location, be followed by Defendants, and be prevented from leaving by Defendants. 5

         2.        Redressability

           Redressability asks the question “whether a decision in a plaintiff’s favor would

   significantly increase the likelihood that she would obtain relief that directly redresses the injury

   that she claims to have suffered.” Lewis v. Governor of Alabama, 944 F.3d 1287, 1301 (11th Cir.

   2019) (alterations adopted; quotation marks omitted; quoting Harrell v. Fla. Bar, 608 F.3d 1241,

   1260 n.7 (11th Cir. 2010)). “Standing, moreover, concerns the congruence or fit between the

   plaintiff and the defendants. ‘In its constitutional dimension, standing imports justiciability:

   whether the plaintiff has made out a ‘case or controversy’ between himself and the defendant[s]

   within the meaning of Art[icle] III.’” Scott v. Taylor, 405 F.3d 1251, 1259 (11th Cir. 2005)

   (Jordan, D.J., sitting by designation, concurring) (emphasis and alterations in original; quoting

   Warth v. Seldin, 422 U.S. 490, 498 (1975)). Plaintiffs’ claims concern past actions of the

   Defendants, and, as observed, there are no allegations to indicate that these same Defendants would

   be summoned; respond; and much less respond in a similar manner if Plaintiffs protested again.

   There is no alleged injury here which is likely to be redressed by a favorable decision in an action

   for a declaratory judgment.



   5
    Defendants argue that the content of the video exhibits attached to the Amended Complaint undermines
   Plaintiffs’ allegations that Defendants prevented them from leaving the Wendy’s. (See Mot. 11–13).
   Because the Court has accepted as true the allegations of the Amended Complaint and still determined
   Defendants’ requested relief should be granted, it is unnecessary at this juncture to order Plaintiffs to
   conventionally file the video exhibits.


                                                      10
Case 1:21-cv-20499-CMA Document 43 Entered on FLSD Docket 08/31/2021 Page 11 of 13

                                                       CASE NO. 21-20499-CIV-ALTONAGA/Torres


           Given the “overwhelming ambiguity” of both the alleged injuries and Plaintiffs’ requested

   relief, a finding of jurisdiction here “would amount to an abdication of [the Court’s] duty to only

   adjudicate actual cases or controversies.” Elend, 471 F.3d at 1210 (alteration added). In short,

   Plaintiffs fail to establish standing to pursue the declaratory relief sought.

   B.      Official Capacity Claims

           When an official is sued under section 1983 in his official capacity, “the suit is simply

   ‘another way of pleading an action against an entity of which an officer is an agent.’” Busby v.

   City of Orlando, 931 F.2d 764, 776 (11th Cir. 1991) (quoting Kentucky v. Graham, 473 U.S. 159,

   165 (1985) (citing Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978))). “Such

   suits against municipal officers are therefore, in actuality, suits directly against the city that the

   officer represents.” Id. (citations omitted). Plaintiffs are suing Defendants in their official

   capacities; thus, the governmental entity that employs Defendants, Miami-Dade County, is the real

   party in interest. See Hafer v. Melo, 502 U.S. 21, 25 (1991).

           Counties can be held liable for violating a plaintiff’s constitutional rights under section

   1983. See generally Monell, 436 U.S. 658. The Supreme Court, however, “has placed strict

   limitations on municipal liability under [section] 1983.” Grech v. Clayton Cnty., 335 F.3d 1326,

   1329 (11th Cir. 2003) (alteration added). To impose section 1983 municipal liability, a plaintiff

   must show: “(1) that his constitutional rights were violated; (2) that the municipality had a custom

   or policy that constituted deliberate indifference to that constitutional right; and (3) that the policy

   or custom caused the violation.” McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004) (citing

   City of Canton v. Harris, 489 U.S. 378, 388 (1989)).

           A plaintiff has two methods by which to establish a county’s policy: “identify either (1) an

   officially promulgated county policy or (2) an unofficial custom or practice of the county shown

   through the repeated acts of a final policymaker for the county.” Grech, 335 F.3d at 1329 (citations


                                                     11
Case 1:21-cv-20499-CMA Document 43 Entered on FLSD Docket 08/31/2021 Page 12 of 13

                                                            CASE NO. 21-20499-CIV-ALTONAGA/Torres


   omitted). “Because a county rarely will have an officially-adopted policy of permitting a particular

   constitutional violation, most plaintiffs . . . must show that the county has a custom or practice of

   permitting it and that the county’s custom or practice is the moving force behind the constitutional

   violation.” Id. at 1330 (alteration added; other alteration adopted; quotation marks, citations, and

   footnote call number omitted); see also DeMartini v. Town of Gulf Stream, 942 F.3d 1277, 1307

   n.21 (11th Cir. 2019) (identifying ways a plaintiff may show a municipal liability’s policy or

   custom). Under either theory, a plaintiff must show the county “has authority and responsibility

   over the governmental function in issue and must also identify those officials who speak with final

   policymaking authority for that local governmental entity concerning the act alleged to have

   caused the particular constitutional violation in issue.” Knight ex rel. Kerr v. Miami-Dade Cnty.,

   856 F.3d 795, 819 (11th Cir. 2017) (quotations marks and citation omitted).                         Further, to

   demonstrate a custom or policy, it is generally necessary that a plaintiff “show a persistent and

   wide-spread practice[;] . . . [n]ormally random acts or isolated incidents are insufficient to establish

   a custom or policy.” Depew v. City of St. Marys, 787 F.2d 1496, 1499 (11th Cir. 1986) (alterations

   added; citation omitted).

           Here, Plaintiffs fail to allege that the claimed constitutional violations resulted from any

   policy or custom, and they therefore fail to state plausible claims for municipal liability under

   section 1983. 6 Accordingly, Plaintiffs’ official capacity claims against Defendants must be

   dismissed.




   6
     In their Response, Plaintiffs state that they “preserve[] all allegations against the officers in their official
   capacity in case discovery should reveal that these officers acted in a supervisory capacity.” (Resp. at 4
   (alteration added)). This statement does not cure the pleading deficiencies of the official capacity claims.
   See Bryant v. Jones, 575 F.3d 1281, 1299 (11th Cir. 2009) (“It is well established that liability in [section]
   1983 cases cannot be premised solely upon a theory of respondeat superior.” (alteration added; emphasis
   and citations omitted)).


                                                          12
Case 1:21-cv-20499-CMA Document 43 Entered on FLSD Docket 08/31/2021 Page 13 of 13

                                                    CASE NO. 21-20499-CIV-ALTONAGA/Torres


                                       IV.     CONCLUSION

         In accordance with the foregoing, it is

         ORDERED and ADJUDGED as follows:

         1.      Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint [ECF No. 22] is
                 GRANTED as to the individual capacity claims in Counts I, II, and III, which are
                 DISMISSED without prejudice for lack of subject matter jurisdiction.

         2.      Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint [ECF No. 22] is
                 GRANTED as to the official capacity claims in Counts I, II, and III, which are
                 DISMISSED without prejudice for failure to state claims for relief.

         3.      Plaintiffs are granted leave to amend to address the identified pleading deficiencies.
                 Plaintiffs have until September 8, 2021 to file a second amended complaint.
                 Because the deadline to file amended pleadings was August 24, 2021 (see Sched.
                 Order [ECF No. 27] 1), no further amendments will be permitted.

         DONE AND ORDERED in Miami, Florida, this 31st day of August, 2021.




                                                   CECILIA M. ALTONAGA
                                                   CHIEF UNITED STATES DISTRICT JUDGE

   cc:   counsel of record




                                                   13
